Citation Nr: 0935485	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to a compensable initial rating for 
sinusitis.

2.  Entitlement to a compensable initial rating for urethral 
obstruction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1997 to August 
2001

These matters come before the Board of Veterans' Appeals 
(Board) from a September 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Fort Snelling, Minnesota.  

In March 2009, the Veteran testified at a Travel Board 
Hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a Veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently before the Board were placed in appellate status by 
a notice of disagreement expressing dissatisfaction with an 
original rating assignment, the Board has characterized the 
rating issues on appeal as claims for higher initial 
evaluations of original awards.  Analysis of these issues 
therefore requires consideration of the rating to be assigned 
effective from the date of award of service connection for 
the disability, June 18, 2007.

During the pendency of the appeal, an evaluation of cystic 
acne vulgaris was increased to 10 percent.  A letter from the 
Veteran's accredited representative, dated in January 2009, 
indicates that the Veteran accepts a 10 percent rating as a 
full grant on appeal; therefore, that issue is no longer for 
appellate consideration. 


FINDINGS OF FACT

1.  On March 26, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, at a Travel Board hearing, that a withdrawal 
of the appeal of entitlement to a compensable initial rating 
for sinusitis is requested.

2.  The competent clinical evidence of record demonstrates 
that the Veteran is not incontinent, does not use absorbent 
pads for urine leakage, and has no nocturia, frequency, 
hematuria, urgency, or dysuria.  

3.  The Veteran's averment that he urinates one to two times 
an hour is less than credible when considered with the 
evidence of record as a whole.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant for the issue of entitlement to a compensable 
initial rating for sinusitis have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for a compensable initial evaluation for 
urethral obstruction disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.321, 4.115a,  Diagnostic Code 
7518 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  In a statement 
dated and received on March 26, 2009, the appellant withdrew 
his appeal as to the issue of entitlement to a compensable 
initial rating for sinusitis.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal of entitlement to a 
compensable initial rating for sinusitis, and it is 
dismissed.

Adjudicated appeal

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Here, the Veteran is appealing the initial rating assignment 
as to his urethral obstruction disability.  In this regard, 
because the September 2007 rating decision granted the 
Veteran's claim of entitlement to service connection, that 
claim is now substantiated.  His filing of a notice of 
disagreement to the September 2007 initial rating assignment 
does not trigger additional notice obligations under 
38 U.S.C.A. § 5103(a).  Rather, the Veteran's appeal as to 
the initial rating assignment triggers VA's obligation to 
advise the Veteran of what is necessary to obtain the maximum 
benefit allowed by the evidence and the law.  38 U.S.C.A. 
§§ 5104, 7105 (West 2002).  This has been accomplished here, 
as will be discussed below.

The January 2008 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Ratings Schedule 
Provisions, informed the Veteran that rating of his urethra 
stricture (obstruction) (Diagnostic Code 7518) would be rated 
as a voiding dysfunction.   Under the heading "Reasons and 
Bases", VA informed the Veteran of what was required to 
achieve the next higher, or 10 percent, rating.  It also 
informed the Veteran of what was required to obtain a 20 
percent rating based on the required use of absorbent 
materials.  In VA correspondence dated in June 2008, VA 
informed the Veteran of what was required to obtain a rating 
of 20, 40, or 60 percent rating based on the required use of 
absorbent materials.  The appellant was thus informed of what 
was needed to achieve the next-higher schedular rating.  
Although the Veteran was not informed of what was necessary 
to obtain the maximum benefit allowed under Diagnostic Code 
(DC) 7518, the Board finds, in the opinion below, that the 
Veteran is not entitled to a compensable initial rating.  
Therefore, he has not been prejudiced by this lack of notice 
of the maximum benefit allowed under DC 7518.  See Shinseki 
v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 
2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L 
Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

Duty to Assist

With regard to the duty to assist, the claim's file contains 
the Veteran's service treatment records (STRS), private 
examination and treatment records, VA examination records, as 
well as the Veteran's statements in support of his claim, to 
include his testimony at a March 2009 Travel Board Hearing.  
The Board has carefully reviewed the statements and concludes 
that there has been no identification of further pertinent 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding pertinent evidence with 
respect to the Veteran's claim.

VA examinations and opinions with respect to the issue on 
appeal were obtained in July 2007 and October 2008.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examinations obtained in this case are more than 
adequate.   The July 2007 and October 2008 VA examinations 
and opinions were completed by the same physician, who 
considered the statements of the Veteran, as well as a 
physical examination.  In addition, the July 2007 VA 
examination was predicated on a full reading of the Veteran's 
claims file and medical records.  Clinical findings pertinent 
to the rating criteria were reported.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c) (4).  



Legal Criteria

Disability Evaluations

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the Veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as the appeal in this case, requires 
consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson, 
supra.

Rating Urethra Stricture

In evaluating service-connected urethra stricture, the 
disability is rated as voiding dysfunction.  Voiding 
dysfunctions are rated as urine leakage, frequency, or 
obstructed voiding.  The rating criteria for urine leakage 
are as follows:

A.  Leakage

A rating of 20 percent is assigned for leakage requiring the 
wearing of absorbent materials that must be changed less than 
two times per day.  A rating of 40 percent is assigned for 
leakage requiring the wearing of absorbent materials that 
must be changed two to four times per day.  A rating of 60 
percent is assigned for leakage requiring the use of an 
appliance or the wearing of absorbent materials that must be 
changed more than four times per day.

B.  Urinary Frequency 

A rating of 10 percent is assigned for daytime voiding 
interval between two and three hours, or awakening to void 
two times per night.  A rating of 20 percent is assigned for 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A rating of 
40 percent is assigned for daytime voiding interval less than 
one hour or awakening to void five or more times per night.

C.  Obstructed Voiding:

A noncompensable (zero percent) rating is assigned for 
obstructive symptomatology with or without stricture disease 
requiring dilatation one to two times per year.

A rating of 10 percent is assigned for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) Post void residuals greater than 150 cc. (2) 
Uroflowmetry, markedly diminished peak flow rate (less than 
10 cc/sec.). (3) Recurrent urinary tract infections secondary 
to obstruction. (4) Stricture disease requiring periodic 
dilatation every two to three months.

A rating of 30 percent is assigned for urinary retention 
requiring intermittent or continuous catheterization.

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal from June 18, 2007.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

In a September 2007 RO decision, the Veteran was service-
connected for urethral obstruction evaluated as non-
compensable, effective June 18, 2007, the date the Veteran 
filed the claim.  In a statement received in February 2008, 
the Veteran asserts a compensable rating is warranted for his 
service-connected urethral stricture disability.  The 
clinical evidence of record for the applicable time period 
consists of July 2007 and October 2008 VA examination 
reports. 

The July 2007 VA examination report reflects that the Veteran 
reported that at the time of the examination, he did not have 
any symptoms of a urinary problem.  Upon clinical 
examination, it was noted that the Veteran's abdomen was 
soft, there was no hepatosplenomegaly, no bladder pain, and 
no flank pain.  The testes were normal and there were no 
hernias present.  The diagnosis was urethral obstruction, 
treated with dilatation and fulguration, with recent 
prostatitis with no residuals.  The examiner noted that the 
prostate problem was treated and "apparently with good 
results as the Veteran does not have difficulty at this 
time."  

In a statement, dated in February 2008, the Veteran avers 
that he has had prolonged prostate infections that cause him 
great pain.  He further averred that his job requires him to 
sit for long periods of time and the unremitting pain from 
his urethra/prostate, when active, prevents him from being 
able to sit for more than an hour at a time.  

The October 2008 VA examination report reflects that the 
Veteran has a major obstruction about once every five years.  
At the time of the examination, he reported that he was not 
incontinent, did not use absorbent pads, did not have stress 
incontinence, and had no nocturia, frequency, hematuria, 
urgency, or dysuria.  He reported that he had no hesitancy 
with urinating, that his stream appeared normal, and that he 
did not have to strain to urinate.  Upon clinical 
examination, it was noted that the Veteran's abdomen was 
soft, there was no hepatosplenomegaly, no bladder pain, and 
no flank pain.  The testes were normal and there were no 
hernias present.

The Veteran testified at the March 2009 Travel Board Hearing 
that he urinates, on average, between one to two times an 
hour.  He also averred that he experiences slow to weak 
streams, or hesitancy, when he urinates.  (See transcript 
pages 4 & 6).  He reported that he did not have pain with 
urination, recurrent infections, incontinence, or blood 
associated with urine.  He denied wearing absorbent pads.  He 
further testified that, in the past, when the hesitancy and 
flow decreased dramatically, he required surgery.  On a scale 
of one to five, with five being a need for surgery, the 
Veteran described his current state as a two.  He testified 
that he had not been seen at a private clinic since 2006 and 
does not have any appointments scheduled.  The evidence of 
record does not reflect that the Veteran has received any 
treatment for his disability since service connection was 
granted.

For the reasons noted below, the Board finds that the 
evidence of record does not establish that a compensable 
initial rating is warranted under any of the possible 
criteria for voiding dysfunction at any time during the 
rating period on appeal from June 18, 2007.

Based on the evidence of record, to include the Veteran's 
testimony, he does not warrant a compensable evaluation based 
on the rating criteria for urine leakage.  As noted in the VA 
examinations and in the Veteran's testimony, he does not wear 
absorbent materials, a requirement for a compensable rating 
based on the rating criteria for urine leakage. 

Based on the evidence of record, to include the Veteran's 
testimony, he does not warrant a compensable evaluation based 
on the rating criteria for obstructed voiding.  A rating of 0 
percent, which is assigned for obstructive symptomatology 
with or without stricture disease requiring dilatation one to 
two times per year, most approximately fits the picture of 
the Veteran's disability.  There is no evidence of record 
that the Veteran has post void residuals greater than 150 
cc., uroflowmetry results of markedly diminished peak flow 
rate (less than 10 cc/sec.), recurrent urinary tract 
infections secondary to obstruction, or stricture disease 
requiring periodic dilatation every two to three months, 
which would warrant a 10 percent evaluation.  To the 
contrary, the Veteran denied recurrent urinary tract 
infections, secondary to obstruction, or dilatation since 
2006.

Based on the evidence of record, the Veteran does not warrant 
a compensable evaluation based on the rating criteria for 
urinary frequency.  A compensable rating is warranted when 
there is a minimum of daytime voiding interval between two 
and three hours, or awakening to void two times per night.  
As noted above, the Veteran testified at the March 2009 
Travel Board Hearing that he urinates, on average, between 
one to two times an hour.  The Board notes that the Veteran 
is competent to attest to factual matters of which he has 
first- hand knowledge (i.e. the frequency of his urination).  
See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Board finds the Veteran's statements at the 
March 2009 Travel Board Hearing are less than credible when 
considered with the record as a whole.  Notably, although the 
Veteran contends that he urinates 1-2 times an hour, he has 
not sought medical treatment since 2006, and avers he does 
not have any incontinence or require the wearing of absorbent 
pads.  Moreover, he denied any urinary symptoms at the July 
2007 VA examination, and specifically denied frequency 
symptoms at the October 2008 VA examination.  The Veteran's 
denials of symptoms at two VA examinations, and the failure 
to seek any treatment, when such treatment could reasonably 
be expected, leads the Board to find that the Veteran's March 
2009 testimony with regard to frequency of urination is less 
than credible when considered with the record as a whole. 

In conclusion, the noncompensable evaluation currently 
assigned for the Veteran's urethral obstruction reflects his 
disability picture and a compensable rating is not 
appropriate.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).



Extraschedular consideration

The Board finds that the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The October 
2008 VA examination report specifically reflects that the 
Veteran has no difficulties at work, and the evidence 
reflects that the Veteran has not been hospitalized since 
service-connection was granted.  Hence, referral for 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

1.  The appeal of the issue of entitlement to a compensable 
initial rating for sinusitis is dismissed.

2.  Entitlement to a compensable initial rating for urethral 
obstruction is denied.




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


